                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                             No. 5:20-CT-3136-BO


ARTEMIO GARCIA, JR.,         )
                             )                  UNOPPOSED MOTION TO
                  Plaintiff, )                  WITHDRAW AS COUNSEL
                             )
v.                           )
                             )
FEDERAL BUREAU OF PRISONS, )
                             )
                  Defendant. )

       Attorney Brandon Sample of Brandon Sample PLC respectfully moves for

leave to withdraw as counsel for Plaintiff Artemio Garcia, Jr. in this matter. Mr.

Sample is not a member of the bar of the Eastern District of North Carolina and is

therefore unable to generally appear on Plaintiff’s behalf. Mr. Sample does not seek

leave to enter a special appearance consistent with Local Civil Rule 83.1. Plaintiff

has been advised of Mr. Sample’s intention to withdraw as his counsel. The Bureau

of Prisons is unopposed to this motion.

                                          Respectfully submitted,

                                          /s/ Brandon Sample
                                          Brandon Sample
                                          Brandon Sample PLC
                                          P.O. Box 250
                                          Rutland, Vermont 05702
                                          Tel: 802-444-4357
                                          Fax: 802-779-9590
                                          Bar Number: VT5573
                                          E-mail: brandon@brandonsample.com
                                          https://brandonsample.com




Unopposed Motion to Withdraw as Counsel                                      Page 1 of 2
          Case 5:20-ct-03136-BO Document 29 Filed 05/05/20 Page 1 of 2
                          CERTIFICATE OF CONFERENCE

       On May 5, 2020, I conferred with AUSA Joshua Rogers concerning this

motion and was advised that the Bureau of Prisons is unopposed to Mr. Brandon

Sample’s withdrawal from the case.

                                          /s/Brandon Sample



                              CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served this 5th day

of May 2020 via CM/ECF on all counsel of record and via first-class mail, postage

prepaid, on:

Mr. Artemio Garcia, Jr. #94992-279
FCI Butner Medium I
FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 1000
BUTNER, NC 27509


                                          /s/ Brandon Sample
                                          Brandon Sample




Unopposed Motion to Withdraw as Counsel                                       Page 2 of 2
          Case 5:20-ct-03136-BO Document 29 Filed 05/05/20 Page 2 of 2
